Title: From George Washington to Lund Washington, 8 January 1782
From: Washington, George
To: Washington, Lund


                  
                     Dear Lund,
                     Philadelphia 8th Jan. 82
                  
                  Your letters of the 12th & 19th Ulto are now before me, unacknowledged, & this being Post day, will probably produce a third if not a fourth, as I missed one by the last Post and understood that no letters further So. than Annapolis were received in the Mail.
                  I beg you to examine my Papers, & send me those which relate to the Tract on which Simpson lives, which I think consists of five Surveys (made if my memory serves me, by a McLean)—those also which relate to my Land at the Great Meadows, which I believe is in one survey (each survey amounting to abt three hundred and thirty odd acres)—likewise My Patent for the Tract on Racoon Creek—these Lands by the late settlement of boundery between Virginia and Pensylvania have fallen into the latter state, & require something from thence to perfect my right, & this I am told is a favourable moment to do it in.  I have been attempting in vain, to recollect whether the surveys were made in my name, or the name of others, and whether they are in my possession, or (those for the first two Tracts) returned to the Land Office of this state.  Nor is there any way of determining it but by a search amg my Papers.  If I can be of service to you, in obtaining a Patent for your land under like predicament, I shall do it with all my heart.  The sooner I get these Papers the better—they will, I suppose, come safe by the Post, but if any Gentleman on whose care you could confide as coming immediately on, so that there would be no occasion to shift hands, it would be preferable.
                  I had wrote thus far when your two letters of the 25th Ulto & 2d Instt came to hand, the little space between the coming & going of the Post, & the number of letters I have to read & write upon those occasions, will not allow me at this time, to say more about the stable than that I entirely approve your plan for enlarging it, provided the Coach house can be placed in the Middle; without which, the House, with large and dble doors at one end would have an uncouth appearance—the Coach House should be in the middle and a pediment over it, with a door in the pediment for the purpose of receiving hay& ca—but as the length of the House makes no other difference in the rafters & joice than in the number, they may be set about immediately—in the meantime, if you will let me know the exact distance from the inner range of the Garden wall (which may become part of the gable end of the stable) to the outer range of the New Coach House, & the range of the other Houses above it, and will also inform me of the size of the last Coach House & stables, and how much too small the latter were—I can then form some plan, and make a disposition of the Doors & windows, & transmit it to you; you may also, at the time of furnishing me with these materials to work upon, give me your Ideas of a proper plan, & may consult Evans if he is a man capable of design upon the subject.  I can add no more at present than my best wishes to Mrs Washington & yourself & Milly Posey, and that I am Yr Affecte friend & Servt
                  
                     Go: Washington
                  
                  
                     Mrs Washington begs to be remembered to you and Mrs Washington & Milly Posey in the kindest manner.
                  
                  
               